          Case: 3:19-cr-00588-JJH Doc #: 10 Filed: 09/27/19 1 of 2. PageID #: 19




                                                                                     2fll9SEP27 PH 2: 1.8
                           IN THE UNITED STATES DISTRICT COURT                      f., ,j,. ,
                             FOR THE NORTHERN DISTRICT OF OHIO                      KOStMliSoisfpicT b?nw
                                        WESTERN DIVISION                                         rni
                                                                                                 '   pro'
                                                                                                  CLECO     '


    UNITED STATES OF AMERICA,                            INFORMATION


                   Plaintiff,

           V.
                                                               l:l9 CR
                                                         CASE ND. "'                              ^
                                                                    Title 18, United States Code,
    TIMOTHY JAMES IRELAND,JR.                                       Sections 922(g)(1), 922(g)(2),
                                                                    and 924(a)
                   Defendant.
                                                                     JUDGE HELMICK
                                                                      MAG. JUDGE JAMES R. KNEPPII
                                               COUNT 1
                     (Felon in Possession of Ammunition, 18 U.S.C. § 922(g)(1))

   The Grand Jury charges:

   1.     On or about August 9,2019, in the Northern District of Ohio, Western Division,

   Defendant TIMOTHY JAMES IRELAND,JR, knowing he had been previously convicted of

   crimes punishable by imprisonment exceeding one year, to wit: Dealing in Stolen Property, on

   October 28, 1996, in case number 96-9895F, Twelfth Circuit Court, Sarasota County, Florida;

   did knowingly possess in and affecting interstate and foreign commerce ammunition, to wit:

   three(3)rounds of.32 caliber ammunition and four(4)rounds of.45 caliber ammunition, said

   ammunition having been shipped or transported in interstate or foreign commerce, in violation of

   Title 18, United States Code, Section 922(g)(1).


                                            FORFEITURE


   The Grand Jury further charges:

< 2.      The allegations of Count 1 are hereby realleged and incorporated herein by reference for
   the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d)(1),
       Case: 3:19-cr-00588-JJH Doc #: 10 Filed: 09/27/19 2 of 2. PageID #: 20




and Title 28, United States Code, Section 2461(c). As a result of the foregoing offense,

TIMOTHY JAMES IRELAND, JR., the defendant herein, shall forfeit to the United States all

property involved in the commission of tlie violation charged in Count 1, including but not

limited to three(3)rounds of.32 caliber ammunition and four(4) rounds of.45 caliber

ammunition.




       JUSTIN E. HERDMAN
       United States Attorney


By:
       Ava R. Dustin
       Executive Assistant United States Attorney
